Citation Nr: 0638964	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from July 
1962 to August 1967 and from January 1968 to May 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that continued to rate the veteran's lumbosacral strain 
as 20 percent disabling and continued to rate the amputation 
of one-half distal phalanx of the right great toe as 10 
percent disabling.  The veteran filed a notice of 
disagreement with both issues.  On his February 2005 Form 9, 
the veteran specifically limited his appeal to the issue 
regarding his low back disorder and that is the only matter 
before the Board.  Also, on his Form 9, the veteran requested 
a Board hearing.  In a September 2005 statement, he withdrew 
his hearing request.  


FINDINGS OF FACT

There is no evidence that the veteran's low back disability 
results in forward flexion of the thoracolumbar spine limited 
to 30 degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; or incapacitating episodes of 
intervertebral disc syndrome.


CONCLUSION OF LAW

A rating in excess of 20 percent for low back disorder is not 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Codes 5237 and 5243 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims of entitlement to 
increased ratings for his low back disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letter dated in September 2004 (prior to the November 2004 
rating decision), the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  The September 2004 
letter advised the veteran to submit "any evidence in [his] 
possession that pertains to [his] claim."  

In the September 2004 letter, the November 2004 rating 
decision, the December 2004 statement of the case (SOC), and 
the September 2005 supplemental SOC, the veteran was properly 
provided notice regarding the type of evidence necessary to 
establish a disability rating and what the record showed.  He 
was not, however, advised of the type of evidence necessary 
to establish an effective date.  In view of the fact that the 
RO took appropriate action to assist the veteran in obtaining 
all evidence that would show the severity of his low back 
disorder and when any increase in severity might have 
occurred (38 U.S.C.A. § 5110(b)), including providing him 
with VA examinations, the Board concludes that there was no 
prejudice to the veteran due to any failure to notify as to 
the type of evidence necessary to establish the effective 
date (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  VA's duty to assist is satisfied.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.

II.  Factual Background

An August 2004 treatment record from VA Northern Texas Health 
Care System noted that the veteran had complaints of an 
aching dull low back pain several times a week.  Objective 
evidence revealed that there was no back tenderness, no 
muscle spasm, and negative straight leg raising.  It was 
noted that the veteran was seen by a private physician for 
follow-up care. 

September 2004 treatment records from Dr. R. C. O., a private 
physician, indicated that the veteran had complaints of low 
back pain that resulted in decreased range of motion.  The 
records noted that he had muscle spasm, decreased right 
rotation, and forward flexion of 90 degrees.  An MRI of the 
spine was ordered.  The impression of the September 2004 MRI 
was: mid-lumbar levorotoscoliosis and associated severe 
multilevel spondylosis/degenerative disc disease and facet 
arthropathy; central stenosis: mild L2-, moderate L3-4, 
severe L4-5; subarticular recess effacement compresses the 
descending L3 through L5 nerve roots particularly at the L4-5 
level; exit foraminal narrowing further affects the exiting 
L2 through L5 nerve roots; and marrow edema around the L2-3 
and L4-5 disc spaces likely is discogenic.  

An October 2004 statement from Dr. R. C. O. indicated that 
the veteran was diagnosed with chronic back pain secondary to 
the following multiple disc pathology: multilevel 
spondylosis, degenerative disc disease, facet arthropathy; 
L2-3, L3-4, and L4-5 central stenosis; L2-L5 foraminal 
narrowing; subarticular recess effacement L3-L5 nerve root 
compression; L2-L5 marrow edema.  Dr. R. C. O. noted that the 
veteran has been placed on chronic medications and may soon 
have to undergo surgery.  His condition severely affected his 
quality of life.  

An October 2004 VA examination revealed that the veteran had 
complaints of pain, stiffness, fatigue, lack of endurance and 
locking of the lumbar spine.  He denied any walking or 
assistive device.  He did not wear a back brace.  He denied 
any new injury or trauma to the back.  He denied any surgery 
to the back.  He indicated that his back adversely affected 
him in that it slowed him down.  The pain was described as a 
constant dull ache that increased to a sharp pain during 
flare-ups.  Flare-ups were caused by twisting or bending the 
wrong way and resulted in severe pain lasting up to five 
minutes.  Physical examination revealed that his spine was 
straight with no muscle atrophy, muscle rigidity, muscle 
spasm, or muscle wasting.  Palpation of the paravertebral 
spinous process revealed mild tenderness in the area of L1 
through L4.  Range of motion studies revealed that forward 
flexion was 0 to 80 degrees, extension was 0 to 12 degrees, 
left lateral flexion was 0 to 15 degrees, right lateral 
flexion was 0 to 15 degrees, left lateral rotation was 0 to 
15 degrees, and right lateral rotation was 0 to 15 degrees.  
Pain was noted during testing.  There was no fatigability.  
Lack of endurance or incoordination was not noted.  There 
were no fixed deformities or abnormalities to the musculature 
of the back.  He had normal sensation to sharp and dull for 
the lower extremities bilaterally.  He had good tine and 
muscle strength bilaterally without atrophy.  Deep tendon 
reflexes were 2 to 3 for the upper and lower extremities 
bilaterally.  Straight leg raise testing was 0 to 40 degrees 
to the left and 0 to 40 degrees to the right.  He denied any 
incapacitating episodes during the past 12 months as it 
related to his lumbar spine.  The diagnoses included chronic 
lumbar spine strain, lumbar scoliosis, spondylosis, 
degenerative disc disease and arthropathy, and severe central 
stenosis (discogenic at L2-L3 and L4-L5).  

On September 2005 VA examination, the veteran had complaints 
of pain, including radiation, stiffness, weakness, etc.  
Sitting for prolonged periods, strenuous activated, or 
repetitive lifting are noted to increase pain.  On physical 
exam, the lumbar spine is shown to have 80 degrees of 
flexion, 30 degrees of extension, 20 degrees of left lateral 
flexion, 30 degrees of right lateral flexion, and 30 degrees 
of lateral rotation in both directions.  It appears that pain 
is reported on coming back to the erect position from full 
flexion, at the ends of lateral flexions.  Repetitive motion 
was not shown to result in a decrease of range of motion or 
spine function.  During the flare ups from strenuous 
activities, the range of motion and spine function 
temporarily decreases.  There were no findings of spasm, 
weakness, or tenderness.  Gait was shown to be normal, 
although some guarding was present with returning to erect 
position from full flexion.  He has levoscoliosis.  A slight 
decrease in sensation was noted over the anterolateral aspect 
of the right thigh.  A motor examination (atrophy, 
circumferential measurements, tone, and strength) was normal.  
Deep tendon reflexes were noted to be absent bilaterally, 
although normal muscle strength was shown.  Incapacitating 
episodes were not indicated.  The impression is that all 
lumbar disc spaces are narrowed, the L2-3, L4-5, and L5-S1 
discs most severely.  Severe osteoarthritic changes are seen 
in the facet joints at the lower 3 lumbar levels.  Heavy 
atherosclerotic calcifications are present in the abdominal 
aorta and iliac arteries.  An MRI reveals central spinal 
stenosis at several levels: mild L2-L3, moderate L3-L4, and 
severe L4-L5.  Exit foraminal narrowing further affects the 
exiting L2 through L5 nerve roots.  The diagnosis is 
levoscoliosis with associated degenerative disk disease and 
degenerative joint disease and foraminal stenosis.  

III.  Criteria and Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected lumbosacral strain has been 
rated as 20 percent disabling since April 26, 1974 under Code 
5295.  Under governing law, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud, which is certainly not the situation here. See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2004).  
Because the veteran's 20 percent disability rating has been 
effective since April 1974, it is protected at that level 
from any decrease.  

The regulations for evaluation of certain disabilities of the 
spine were revised most recently on September 26, 2003.  
Here, as the veteran filed his claim seeking an increased 
rating for his low back disorder (in August 2004) after the 
regulations were revised; the new criteria will apply to his 
claim.  

Under the September 26, 2003 change, back disability (to 
include low back strain) is rated either under the general 
formula for diseases and injuries of the spine or, for disc 
disease, based on incapacitating episodes, whichever method 
results in the higher rating.  Under the general formula, a 
20 percent rating is assigned when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine only to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Code 5237.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
are zero to 30 degrees, and normal left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion. Id., Note 2.

As mentioned above, the general rating formula for disease 
and injuries of the spine provides for a 40 percent (the next 
higher) rating when forward flexion of the thoracolumbar 
spine is only to 30 degrees or less; or, where there is 
favorable ankylosis of the entire thoracolumbar spine.  Here, 
the veteran's lumbar spine flexion has never been limited to 
30 degrees.  On October 2004 and September 2005 VA 
examinations, range of motions studies revealed that forward 
flexion was to 80 degrees.  Consequently, the veteran's 
service-connected low back disorder does not warrant a rating 
in excess of 20 percent under the general rating formula for 
disease and injuries of the spine.  Additional factors that 
could provide a basis for an increase have also been 
considered.  However, it is not shown that the veteran has 
any functional loss beyond what he is presently being 
compensated for. 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).

The Board has also considered whether a higher evaluation 
would be warranted under Code 5243 for intervertebral disc 
syndrome.  Disc disease could be rated either based on a 
combination of neurologic and orthopedic symptoms or based on 
incapacitating episodes (whichever method was more 
favorable).  It is noteworthy at this point that an 
incapacitating episode is defined as a period of bedrest 
prescribed by a physician and treatment by a physician.  See 
Note 1 following Code 5243.  The medical evidence does not 
suggest that the veteran has had any periods of bedrest 
prescribed by a physician, nor has it been indicated.  
Consequently, there is no basis for rating based on 
incapacitating episodes.  Furthermore, as the medical 
evidence has not revealed neurologic symptoms beyond a slight 
decrease over the anterolateral aspect of the thigh (see 
September 2005 VA examination), the examinations have not 
revealed neurologic symptoms that would warrant a separate 
compensable ratable.  In effect then, the rating would have 
to be based on orthopedic symptoms alone.  As discussed 
above, flexion has never been limited to 30 degrees or 
ankylosis has never been shown to warrant the next higher, 40 
percent, rating.  

There is a preponderance of evidence against the claim, and 
it must be denied. 


ORDER

A rating in excess of 20 percent for a low back disorder is 
denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


